Order entered May 27, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00421-CV

                  IN THE INTEREST OF N.A.G.A., A CHILD

                On Appeal from the 304th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. JC-20-00439-W

                                       ORDER

      Before the Court is appellants’ May 26, 2022 motion to extend time to file

their jurisdictional letter brief. Appellants assert the appellate record is incomplete,

and they seek a fourteen-day extension to allow for the filing and review of the

supplemental record.

      We GRANT the motion to the extent we ORDER Martha Grant, Official

Court Reporter for the 304th Judicial District Court, and Dallas County District

Clerk Felicia Pitre to file, no later than June 1, 2022, the requested supplemental

reporter’s and clerk’s records, respectively. We further ORDER appellants to file

their jurisdictional letter brief no later than June 9, 2022. Because this is an
accelerated appeal in a child protection case, we caution that further extension

requests will be disfavored.

      Appellants’ brief on the merits is suspended pending determination of our

jurisdiction.

      We DIRECT the Clerk of the Court to send a copy of this letter to Ms.

Grant, Ms. Pitre, and the parties.




                                           /s/   DENNISE GARCIA
                                                 JUSTICE